Title: To James Madison from James Barbour, 29 May 1811
From: Barbour, James
To: Madison, James


Sir
Orange May 29th. 1811
The inconvenience of my situation as connected with the post office is such as induces me to make an effort to remedy it. Not having the pleasure of an acquaintance with the head of the post office department I have taken the liberty to present the subject to your consideration. The most convenient post office in the County is Orange Court House. The road leading to Charlottesville by my house is the most convenient and the nearest way but notwithstanding this circumstance there is a Stage mail and also a horse mail on the town road. I feel no disposition to change that arrangement yet I think but Just that we should have at least a horse mail once a week. The population on this road is very numerous and respectable and from the remoteness of the post office it is to us almost useless. A post office established at a Public house on my land (called Barboursville) fourteen miles from the Ct House under the direction of John Bradley would produce a convenience to a multitude of People who with myself are anxious for such an establishment. If this subject is within your controul and you can spare time enough from business of more importance to attend to this, the favor will be duly appreciated by very many respectful Friends. I am with Sentiments of the highest esteem yr Obd Sert.
Js: Barbour
